United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3607
                         ___________________________

                                     Teresa Polite,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

                              Child Development, Inc.,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                              Submitted: May 17, 2013
                                Filed: May 28, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Teresa Polite brought this pro se Title VII action against her former employer,
Child Development, Inc. (CDI), claiming discrimination based on her race. In this
appeal, she challenges the district court’s1 (1) denial of her motion for leave to amend
her complaint, (2) dismissal of her complaint, and (3) imposition of sanctions against
her, but not against CDI. Upon careful review, we affirm.

       First, we conclude that the district court did not abuse its discretion in denying
Polite’s motion for leave to amend her complaint, because the proposed amendments
would have been futile. See U.S. ex rel. Raynor v. Nat’l Rural Utilities Co-op. Fin.,
Corp., 690 F.3d 951, 958 (8th Cir. 2012) (denial of leave to amend is reviewed for
abuse of discretion; futility constitutes valid reason for denial of motion to amend).
Next, we conclude that the district court did not abuse its discretion in dismissing
Polite’s complaint after she failed to comply with multiple court orders despite
repeated warnings that her failure to comply could result in dismissal. See Fed. R.
Civ. P. 41(b) (failure to prosecute, comply with rule or court order may result in
dismissal); Doe v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005) (abuse-of discretion
standard of review; Rule 41(b) dismissal may be imposed for willful disobedience of
court order or persistent failure to prosecute complaint; party need not have acted in
bad faith). Finally, we conclude that the district court did not abuse its discretion in
sanctioning Polite, but not CDI, given that Polite had twice failed to appear for a
properly noticed deposition, failed to return an employment-records release in a
timely manner, and failed to comply with two discovery orders. See Fed. R. Civ. P.
37(d) (court may order sanctions against party who fails, after being served with
proper notice, to appear for deposition, including requiring payment of reasonable
expenses caused by failure, unless failure was substantially justified or other
circumstances make award unjust); Martin v. Daimler Chrysler Corp., 251 F.3d 691,
694 (8th Cir. 2001) (Rule 37 sanctions reviewed for abuse of discretion); Lindstedt
v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (per curiam) (pro se litigant is



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-
bound by same litigation rules as lawyers, particularly with regard to fulfilling simple
discovery requirements).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-